48 F.3d 1225NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Art SKELTON, Appellant,Don Hecke;  L. D. Macjunkin; Richard Phillips;  MichaelCarboner;  M.A. Abrie, Plaintiffs,v.UNITED STATES of America, doing business as Farmers HomeAdministration;  Farmers Insurance Exchange of Los Angeles;Farmers Insurance Company, Inc.;  Harlan Nickel;  SharronLongino;  Mike Espy;  Michael Dunaway;  Arthur Paul Bowen, Appellees.
No. 94-1773.
United States Court of Appeals,Eighth Circuit.
Submitted:  Feb. 13, 1995.Filed:  March 3, 1995.

Before McMILLIAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Art Skelton appeals the district court's1 dismissal of his claim that the Farmers Home Administration (FmHA), Farmers Insurance Exchange, and Farmers Insurance Group should reimburse him for repairs he made to Inalene Lewis Lang's home because these defendants withheld Lang's insurance proceeds, rendering her unable to pay Skelton for his work.  Skelton also appeals the substitution of the United States as a party for the FmHA and its employees.  Having carefully reviewed the record, we conclude the district court was clearly correct that Skelton failed to state a claim and that substitution of parties was proper.  We also conclude an opinion would lack precedential value.  Accordingly, we affirm under 8th Cir.  R. 47B.



1
 The HONORABLE JIMM LARRY HENDREN, United States District Judge for the Western District of Arkansas